IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 395PA19

                                    Filed 17 July 2020



 IN THE MATTER OF: J.S., C.S., D.R.S., D.S.


       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from orders entered on 11 July

2019 by Judge Jeanie R. Houston in District Court, Wilkes County, and on writ of

certiorari pursuant to N.C.G.S. § 7A-32(b) to review an order entered on

10 September 2018 by Judge William F. Brooks in District Court, Wilkes County.

This matter was calendared for argument in the Supreme Court on 19 June 2020 but

determined on the record and briefs without oral argument pursuant to Rule 30(f) of

the North Carolina Rules of Appellate Procedure.


       Vannoy, Colvard, Triplett & Vannoy, P.L.L.C., by Daniel S. Johnson, for
       petitioner-appellee Wilkes County Department of Social Services.

       Robert C. Montgomery for appellee Guardian ad Litem.

       Peter Wood for respondent-appellant mother.


       MORGAN, Justice.

       Respondent-mother appeals from the trial court’s orders terminating her

parental rights to the minor children Donald, Jimmy, Charles, and Dora.1 By order



       1 We use pseudonyms chosen by respondent to protect the juveniles’ identities and for
ease of reading. We note that the trial court also terminated the parental rights of the
respective fathers of Donald, Jimmy, and Charles, none of whom are a party to this appeal.
Dora’s father relinquished his parental rights prior to the institution of these proceedings.
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



entered on 28 October 2019, this Court granted respondent’s petition for writ of

certiorari to review the trial court’s 10 September 2018 permanency planning order

which eliminated reunification with respondent from the children’s permanent plans

and relieved petitioner Wilkes County Department of Social Services (DSS) from

further efforts to reunify respondent with her children. We now affirm the trial court’s

orders in their entirety.

                     Factual Background and Procedural History

      On 9 May 2016, DSS obtained nonsecure custody of respondent’s children and

filed juvenile petitions alleging that they were neglected based on the following:

             Several [Child Protective Services] reports have c[o]me into
             the Wilkes DSS office . . . with concerns of an injurious
             environment due to the living conditions [in] the home. The
             child[ren were] placed into a safety resource placement
             with the maternal grandmother . . . . Mother was given 10
             days to get the home cleaned. The home has not been
             cleaned up. There is animal feces in every room of the
             home, clothing is piled up in every room, medications are
             left out in children’s reach, food & garbage is piled up in
             every room. There is also a concern for improper
             supervision because the children continue to go back up to
             the mother’s home which places the children in an
             injurious environment to [their] welfare.

      Respondent entered into a DSS family services case plan on 31 May 2016 in

which she agreed to (1) obtain a mental health assessment and comply with all

treatment recommendations; (2) submit a written explanation of why her children

were in DSS custody; (3) complete parenting classes, submit a written report of what

she learned, and incorporate those lessons into her interactions with the children;


                                           -2-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



(4) obtain and maintain suitable employment; (5) sign a voluntary support agreement

and pay child support; (6) obtain and maintain housing free from safety hazards and

otherwise suitable for her children; (7) participate in DSS’s In-Home Aide Program

and work to address issues identified by the aide; (8) maintain regular contact with

her social worker; (9) submit to and pass random drug screens; (10) attend all

scheduled visitations with her children; and (11) refrain from illegal activity.

      At a hearing on 7 June 2016, respondent stipulated to the allegations in the

juvenile petitions filed by DSS and consented to an adjudication of neglect. The trial

court entered its “Adjudication and Disposition Order” on 26 July 2016, adjudicating

respondent’s children to be neglected and maintaining them in DSS custody. On 4

April 2017, the trial court established a primary permanent plan of reunification for

each child with a secondary plan of adoption for Dora and Jimmy and a secondary

plan of custody with a court-approved caretaker for Donald and Charles. After

successive hearings reviewing respondent’s progress toward reunification, the trial

court entered a permanency planning order on 10 September 2018 that changed each

child’s primary permanent plan to adoption with a secondary plan of custody with a

court-approved caretaker.

      DSS filed petitions to terminate respondent’s parental rights to the children

on 29 November 2018. The trial court held a hearing on the petitions for termination

on 3 April 2019 and entered orders terminating respondent’s parental rights on 11

July 2019. Respondent filed notices of appeal from the termination orders. This Court


                                           -3-
                               IN RE J.S., C.S., D.R.S., D.S.

                                    Opinion of the Court



subsequently granted respondent’s petition for writ of certiorari to review the trial

court’s 10 September 2018 permanency planning order that eliminated reunification

from the children’s permanent plans. See N.C.G.S. § 7B-1001(a1)(2), (a2) (2019)

(prescribing preservation and notice requirements for appeal from an order

eliminating reunification as a permanent plan); see also N.C. R. App. P. 21(a)(1)

(allowing review by writ of certiorari “when the right to prosecute an appeal has been

lost by failure to take timely action”). In her brief to this Court, however, respondent

does not bring forward any issues related to this 10 September 2018 permanency

planning order. See generally N.C. R. App. P. 28(b)(6) (“Issues not presented in a

party’s brief . . . will be taken as abandoned.”). As a result, we have no basis for finding

any error in the permanency planning order that was the subject of respondent’s

petition for writ of certiorari.

       In her brief, respondent argues that the trial court erred in adjudicating the

existence of grounds to terminate her parental rights under N.C.G.S. § 7B-1111(a).

She further contends that the trial court abused its discretion under N.C.G.S. § 7B-

1110(a) by concluding that termination of her parental rights was in the best interests

of Donald, Jimmy, and Charles.

                                      Adjudication

       “We review a district court’s adjudication [under N.C.G.S. § 7B-1111(a)] ‘to

determine whether the findings are supported by clear, cogent and convincing

evidence and the findings support the conclusions of law.’ ” In re N.P., 839 S.E.2d 801,


                                            -4-
                              IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



802–03 (N.C. 2020) (quoting In re Montgomery, 311 N.C. 101, 111, 316 S.E.2d 246,

253 (1984)); see also N.C.G.S. § 7B-1109(f) (2019). Unchallenged findings of fact “are

deemed supported by competent evidence and are binding on appeal.” In re T.N.H.,

372 N.C. 403, 407, 831 S.E.2d 54, 58 (2019). Moreover, we review only those findings

needed to sustain the trial court’s adjudication. Id. at 407, 831 S.E.2d at 58–59.

      The issue of whether a trial court’s findings of fact support its conclusions of

law is reviewed de novo. See State v. Nicholson, 371 N.C. 284, 288, 813 S.E.2d 840,

843 (2018). However, an adjudication of any single ground for terminating a parent’s

rights under N.C.G.S. § 7B-1111(a) will suffice to support a termination order. In re

B.O.A., 372 N.C. 372, 380, 831 S.E.2d 305, 311 (2019); accord In re Moore, 306 N.C.
394, 404, 293 S.E.2d 127, 132 (1982). Therefore, if this Court upholds the trial court’s

order in which it concludes that a particular ground for termination exists, then we

need not review any remaining grounds. In re C.J., 373 N.C. 260, 263, 837 S.E.2d
859, 861 (2020).

      In the present case, the trial court concluded that there were four statutory

grounds for terminating respondent’s parental rights, including her failure to make

reasonable progress under N.C.G.S. § 7B-1111(a)(2). Subsection 7B-1111(a)(2)

authorizes termination of parental rights if “[t]he parent has willfully left the juvenile

in foster care or placement outside the home for more than 12 months without

showing to the satisfaction of the court that reasonable progress under the




                                           -5-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



circumstances has been made in correcting those conditions which led to the removal

of the juvenile.” N.C.G.S. § 7B-1111(a)(2) (2019).

      We agree with the Court of Appeals that an adjudication under N.C.G.S. § 7B-

1111(a)(2) requires that a child be “ ‘left’ in foster care or placement outside the home

pursuant to a court order” for more than a year at the time the petition to terminate

parental rights is filed. In re A.C.F., 176 N.C. App. 520, 527, 626 S.E.2d 729,

734 (2006). “This is in contrast to the nature and extent of the parent’s reasonable

progress, which is evaluated for the duration leading up to the hearing on the motion

or petition to terminate parental rights.” Id. at 528, 626 S.E.2d at 735.

      We also agree with the Court of Appeals that a finding that a parent acted

“willfully” for purposes of N.C.G.S. § 7B-1111(a)(2) “does not require a showing of

fault by the parent.” In re Oghenekevebe, 123 N.C. App. 434, 439, 473 S.E.2d 393,

398 (1996). “ ‘[A] respondent’s prolonged inability to improve her situation, despite

some efforts in that direction, will support a finding of willfulness “regardless of her

good intentions,” ’ and will support a finding of lack of progress . . . sufficient to

warrant termination of parental rights under section 7B-1111(a)(2).” In re J.W.,

173 N.C. App. 450, 465–66, 619 S.E.2d 534, 545 (2005) (quoting In re B.S.D.S.,

163 N.C. App. 540, 546, 594 S.E.2d 89, 93 (2004)), aff’d per curiam, 360 N.C. 361,

625 S.E.2d 780 (2006).

      “[P]arental compliance with a judicially adopted case plan is relevant in

determining whether grounds for termination exist pursuant to N.C.G.S. § 7B-


                                           -6-
                              IN RE J.S., C.S., D.R.S., D.S.

                                    Opinion of the Court



1111(a)(2).” In re B.O.A., 372 N.C. 372, 384, 831 S.E.2d 305, 313 (2019). However, in

order for a respondent’s noncompliance with her case plan to support the termination

of her parental rights, there must be a “nexus between the components of the court-

approved case plan with which [the respondent] failed to comply and the ‘conditions

which led to [the child’s] removal’ from the parental home.” Id. at 385, 831 S.E.2d at

314 (quoting N.C.G.S. § 7B-1111(a)(2)); see also In re Y.Y.E.T., 205 N.C. App. 120,

131, 695 S.E.2d 517, 524 (explaining that a “case plan is not just a check list” and

that “parents must demonstrate acknowledgement and understanding of why the

juvenile entered DSS custody as well as changed behaviors”), disc. review denied, 364
N.C. 434, 703 S.E.2d 150 (2010).

        We note that the trial court here entered a separate termination order for each

of respondent’s children. The findings of fact and conclusions of law supporting the

trial court’s adjudications are essentially identical in each termination order. In order

to facilitate our discussion of the salient matters in this case involving all four of the

juveniles, we shall refer therefore to the findings of fact and conclusions of law as

enumerated in the termination order entered by the trial court in the child Dora’s

case.

        The trial court’s adjudicatory findings recount the reasons for the children’s

removal from respondent’s home on 9 May 2016 and their subsequent adjudication

by the trial court as neglected. Specifically, the findings of fact describe the filthy and

hazardous conditions in respondent’s home, respondent’s failure to improve those


                                            -7-
                            IN RE J.S., C.S., D.R.S., D.S.

                                  Opinion of the Court



conditions when given time to do so, and respondent’s violation of the DSS safety plan

by retrieving the children from their placement with the maternal grandmother. The

findings of fact also list the requirements of respondent’s family services case plan

signed on 31 May 2016.

      The trial court made the following additional findings of fact regarding

respondent’s conduct after DSS obtained nonsecure custody of her children:

             14.    The Respondent-Mother completed the following
             items on her plan: she participated in parenting classes;
             she submitted a written statement concerning what she
             learned during parenting classes; she paid small amounts
             of child support; she contacted her social worker on a
             somewhat regular basis; she attended visitation with the
             minor child; she passed all drug screens; and, she refrained
             from illegal activity.

             15.    The Respondent-Mother failed to obtain and
             maintain appropriate housing. The Respondent-Mother’s
             housing has been a consistent concern while the minor
             child has been in DSS custody.

             16.    DSS offered services to the Respondent-Mother
             through its in-home aide program after she signed her case
             plan. This program was intended to assist the Respondent-
             Mother in making improvements to the condition of her
             home and to make appropriate decisions on behalf of her
             children.

             17.    On multiple occasions, the Respondent-Mother
             stated that she thought the in-home aide worker was there
             to clean her house for her. After numerous arguments with
             the in-home aide worker, DSS closed its in-home aide
             services at the Respondent-Mother’s request.

             18.   Although the Respondent-Mother made small
             improvements to her home, DSS social workers


                                          -8-
                            IN RE J.S., C.S., D.R.S., D.S.

                                  Opinion of the Court



             consistently found that it was unsanitary, cluttered, and
             unfit for children. The Respondent-Mother lives with a
             disabled relative, who would leave jars of urine in the
             home. The Respondent-Mother also had numerous pets
             that defecated in the home.

             19.    The Respondent-Mother failed to obtain and
             maintain consistent employment. She has told DSS that
             her job is to manage the trailer park adjacent to her home.
             In late 2018 to early 2019, she worked briefly for a
             temporary service at Hobes’ Hams in North Wilkesboro.

             20.    The Respondent-Mother was ordered to pay child
             support for the minor child and her siblings. The
             Respondent-Mother has made small payments and has
             consistently maintained a child support arrearage.

             ....

             22.    During visits between the minor child, her siblings,
             and the Respondent-Mother, . . . . [t]he Respondent-Mother
             . . . consistently made inappropriate comments to the
             children regarding when they would be returning to her
             home.

             ....

             24.   The Respondent-Mother struggled during visits
             with age appropriate interactions and conversations with
             the minor child. . . .

             25.    The minor child has been in DSS custody since May
             2016. . . .

             26.    The Respondent-Mother failed to make any
             reasonable progress in correcting the conditions which led
             to the removal of the minor child from her home.

To the extent respondent does not except to these findings of fact, they are binding

on appeal. In re T.N.H., 372 N.C. at 407, 831 S.E.2d at 58.


                                          -9-
                               IN RE J.S., C.S., D.R.S., D.S.

                                     Opinion of the Court



       Based on its findings of fact, the trial court concluded that each child had been

residing in a “placement outside of the Respondent-Mother’s home for more than

twelve (12) months and the Respondent-Mother willfully left the minor child in such

placement without making any reasonable progress to correct the conditions which

led to the removal of the minor child.” The determination that respondent acted

“willfully” is a finding of fact rather than a conclusion of law. See, e.g., Pratt v. Bishop,

257 N.C. 486, 501, 126 S.E.2d 597, 608 (1962). However, the trial court’s placement

of this finding in its conclusions of law is immaterial to our analysis. See State v.

Icard, 363 N.C. 303, 308, 677 S.E.2d 822, 826 (2009). We are obliged to apply the

appropriate standard of review to a finding of fact or conclusion of law, regardless of

the label which it is given by the trial court. See Burns, 287 N.C. at 110, 214 S.E.2d

at 61–62.

       Respondent challenges the trial court’s findings of fact that respondent “failed

to make any reasonable progress in correcting the conditions which led to the removal

of” her children and that she acted “willfully” in this regard. Respondent contends

that the evidence showed that she “lacked ‘the ability to show reasonable progress’ ”

as a result of the cognitive limitations and personality issues identified by Dr. Nancy

F. Joyce in a “Psychological/Parental Fitness Assessment” performed on respondent

in October and November of 2017.

       Respondent also characterizes the contested factual findings as “irreconcilably

inconsistent” with the trial court’s additional finding that she lacked the “capability


                                            -10-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



to provide for the proper care of the minor child[ren] . . . as a result of her mental

limitations as found by the examination psychologist Dr. Joyce,” as well as the trial

court’s adjudication of grounds to terminate respondent’s parental rights based on

the children’s status as dependent juveniles under N.C.G.S. § 7B-1111(a)(6).

See N.C.G.S. § 7B-101(9) (2019) (defining “[d]ependent juvenile”). According to

respondent, she “could not simultaneously have lacked the capacity to parent the

children” for purposes of N.C.G.S. § 7B-1111(a)(6) “while also willfully failing to take

steps to regain custody” for purposes of N.C.G.S. § 7B-1111(a)(2).

      The record in this case shows that the children were removed from

respondent’s home on 9 May 2016 as a result of its “filthy and unsafe condition” as

well as respondent’s failure to abide by a DSS safety plan that placed the children

with their maternal grandmother. Respondent consented to the trial court’s

adjudication of the children as neglected juveniles based on the conditions in the

home and respondent’s failure to remedy them. At the time of the termination hearing

on 3 April 2019, respondent had met several conditions of her case plan—completing

parenting classes, maintaining regular contact with DSS, attending visitations with

the children, passing drug screens, and refraining from illegal activity—but had

failed to make meaningful progress in improving the conditions of her home. Cf. In re

A.R.A., 373 N.C. 190, 198, 835 S.E.2d 417, 423 (2019) (affirming adjudication under

N.C.G.S. § 7B-1111(a)(2) despite the respondent’s completion of some case plan




                                          -11-
                             IN RE J.S., C.S., D.R.S., D.S.

                                  Opinion of the Court



requirements where she failed to resolve “the primary reason for the removal of her

children—the presence of the father in the home”).

      Contrary to respondent’s assertion, we see no irreconcilable inconsistency

between the trial court’s finding that respondent willfully failed to make reasonable

progress in correcting the conditions that led to the children’s removal from her home

on 9 May 2016 and the trial court’s determination that respondent is incapable of

providing proper care and supervision for her four children under N.C.G.S. § 7B-

1111(a)(6).

      As the Court of Appeals has explained,

              the issue of whether or not the parent is in a position to
              actually regain custody of the children at the time of the
              termination hearing is not a relevant consideration under
              N.C.[G.S.] § 7B-1111(a)(2), since there is no requirement
              for the respondent-parent to regain custody to avoid
              termination under that ground. Instead, the court must
              only determine whether the respondent-parent had made
              “reasonable progress under the circumstances . . . in
              correcting those conditions which led to the removal of the
              juvenile.” N.C.[G.S.] § 7B-1111(a)(2). Accordingly, the
              conditions which led to removal are not required to be
              corrected completely to avoid termination. Only reasonable
              progress in correcting the conditions must be shown.

In re L.C.R., 226 N.C. App. 249, 252, 739 S.E.2d 596, 598 (2013). The “reasonable

progress” standard enunciated in N.C.G.S. § 7B-1111(a)(2) therefore did not require

respondent to completely remediate the conditions that led to the children’s removal

or to render herself capable of being reunified with her children. In applying this

standard, we conclude that the evidence supports the trial court’s finding that


                                         -12-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



respondent acted willfully in failing to make reasonable progress toward correcting

the conditions that led to the children’s removal from her home.

      In her written report,2 Dr. Joyce diagnosed respondent with a “Mild

Intellectual Disability” and an “Unspecified Personality Disorder” and opined, inter

alia, “that [respondent] lacks the cognitive skills necessary to manage a home as well

as the children[-]rearing responsibilities for four children.” The trial court accurately

summarized the results of respondent’s psychological assessment in its findings of

fact. As respondent observes, the trial court expressly accepted Dr. Joyce’s conclusion

that respondent “does not have the capability to provide for the proper care of the

[four children] as a result of her mental limitations.”

      Notwithstanding respondent’s cognitive deficits, Dr. Joyce did not find that

respondent lacked the ability to clean the home or to maintain it in a condition

suitable for children in order to address the principal cause of the children’s removal

from her home. As the trial court found, Dr. Joyce did report that respondent

appeared to lack the capacity to manage a home while simultaneously rearing four

children. However, even when respondent was relieved of her child-rearing

responsibilities when DSS took the children into nonsecure custody on 9 May 2016,

respondent still failed to materially improve the conditions in her home.




      2 Although Dr. Joyce was deceased by the time of the termination hearing, the trial
court admitted her report into evidence.

                                          -13-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



      The evidence and the uncontested findings of fact show that respondent

refused to cooperate with the in-home aide who was provided by DSS to assist

respondent in addressing the conditions in the home. For example, when asked why

she had refused the in-home aide’s services, respondent testified as follows:

             I felt like that she was pushing me a little harder. I
             understand that she was—yes, I should have listened, but
             I just . . . . felt like I was being pushed too hard, and I felt
             like she was staying up in my business all the time wanting
             —I felt like she was my mother and trying to tell me what
             to do.

Such evidence establishes that respondent was capable of complying with the

important aspects of her case plan.

      In light of respondent’s refusal to work with the in-home aide provided by DSS

and the fact that respondent was afforded almost three years to achieve a home

environment suitable for her children, we conclude that the trial court did not err by

finding that respondent failed to make reasonable progress pursuant to N.C.G.S.

§ 7B-1111(a)(2) under these conditions and by finding that her failure to do so was

willful. See In re Bishop, 92 N.C. App. 662, 669, 375 S.E.2d 676, 681 (1989)

(“[R]espondent has been afforded almost double the statutory . . . period in which to

demonstrate her willingness to correct the conditions which led to the removal of her

children. Her failure to do so supports a finding of willfulness regardless of her good

intentions.”); see also In re Nolen, 117 N.C. App. 693, 699–700, 453 S.E.2d 220, 224–

25 (1995) (concluding that respondent’s “sporadic efforts to improve her situation” did



                                          -14-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



not preclude a finding of willfulness where she “had more than three and one-half

times the statutory period of twelve months in which to take steps to improve her

situation, yet she has failed to do so”). In light of the extended length of time that

respondent was given to be successful in completing her case plan, the trial court’s

findings of fact demonstrate that it duly considered respondent’s partial completion

of her case plan as well as her limited cognitive abilities as diagnosed by Dr. Joyce.

See In re Bishop, 92 N.C. App. at 669, 375 S.E.2d at 681 (upholding adjudication while

acknowledging “respondent’s contentions that her inability to improve her situation

stems from her mental disability, her poverty, and other personal problems”); see also

In re I.G.C., 373 N.C. 201, 206, 835 S.E.2d 432, 435 (2019) (noting that the trial court

“considered all of respondent-mother’s efforts up to the time of the termination

hearing, weighed the evidence before it, and then made findings which showed that

respondent-mother . . . had not made reasonable progress”). Consequently,

respondent’s challenge to the trial court’s adjudication is overruled.

      Because we hold that the trial court properly adjudicated a ground for

terminating respondent’s parental rights under N.C.G.S. § 7B-1111(a)(2), we need

not review respondent’s arguments regarding the three additional grounds for

termination found by the trial court. See In re A.R.A., 373 N.C. at 194, 835 S.E.2d at

421; In re E.H.P., 372 N.C. 388, 395, 831 S.E.2d 49, 53 (2019).

                                      Disposition

      Respondent also challenges the trial court’s conclusion that it is in the best


                                          -15-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



interests of Donald, Jimmy, and Charles to terminate her parental rights.

Respondent does not contest the trial court’s determination with regard to Dora.

       At the dispositional stage of a termination proceeding, the trial court must

“determine whether terminating the parent’s rights is in the juvenile’s best interest.”

N.C.G.S. § 7B-1110(a) (2019). In doing so, the trial court must “consider the following

criteria and make written findings regarding the following that are relevant”:

                 (1)   The age of the juvenile.
                 (2)   The likelihood of adoption of the juvenile.
                 (3)   Whether the termination of parental rights will
                       aid in the accomplishment of the permanent plan
                       for the juvenile.
                 (4)   The bond between the juvenile and the parent.
                 (5)   The quality of the relationship between the
                       juvenile and the proposed adoptive parent,
                       guardian, custodian, or other permanent
                       placement.
                 (6)   Any relevant consideration.
Id. Although the trial court must consider each of the factors in N.C.G.S. § 7B-

1110(a), written findings of fact are required only “if there is ‘conflicting evidence

concerning’ the factor, such that it is ‘placed in issue by virtue of the evidence

presented before the [trial] court[.]’ ” In re A.R.A., 373 N.C. at 199, 835 S.E.2d at 424

(second alteration in original) (quoting In re H.D., 239 N.C. App. 318, 327, 768 S.E.2d
860, 866 (2015)).

      The trial court’s dispositional findings are binding on appeal if supported by

any competent evidence. In re K.N.K., 839 S.E.2d 735, 740 (N.C. 2020). The trial

court’s determination of a child’s best interests under N.C.G.S. § 7B-1110(a) is


                                          -16-
                              IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



reviewed only for abuse of discretion. In re A.U.D., 373 N.C. 3, 6, 832 S.E.2d 698,

700 (2019). “An abuse of discretion is a decision manifestly unsupported by reason or

one so arbitrary that it could not have been the result of a reasoned decision.” In re

K.N.K., 839 S.E.2d at 740 (citation omitted).

      Respondent asserts that the trial court failed to comply with N.C.G.S. § 7B-

1110(a) because it “did not consider [certain] statutorily mandated factors” in

assessing each of her sons’ best interests. She specifically contends that “[t]he court

did not address [each child’s] permanent plan, the bond with his placement, the

probability of adoption[,] and whether or not termination would help accomplish the

permanent plan.” See N.C.G.S. § 7B-1110(a)(2)–(3), (5).

      We find no merit in respondent’s argument. In the termination orders

concerning Donald, Jimmy, and Charles, the trial court concluded that “[b]ased upon

the factors set forth in N.C.G.S. § 7B-1110, it is in the best interest of the minor child

for the [respondent’s] parental rights to be terminated.” (Emphasis added.) Since

there was no conflicting evidence about the likelihood of each child’s adoption or the

facilitation of each child’s permanent plan of adoption if respondent’s parental rights

were terminated, the trial court was not required to make written findings under

N.C.G.S. § 7B-1110(a)(2)–(3). See In re A.R.A., 373 N.C. at 200, 835 S.E.2d at 424.

Likewise, the absence of any conflicting evidence regarding Charles’s strong bond

with his prospective adoptive parents obviated the need for written findings on this

issue under N.C.G.S. § 7B-1111(a)(5). Finally, because no prospective permanent


                                          -17-
                            IN RE J.S., C.S., D.R.S., D.S.

                                 Opinion of the Court



placement had been identified for Donald and Jimmy, the factor in N.C.G.S. § 7B-

1110(a)(5) did not apply to those two children. Id. To the extent that respondent

contends that the trial court violated the statutory mandate in N.C.G.S. § 7B-1110(a)

as to its determination of the best interests of each juvenile, her argument is

overruled.

      Respondent also challenges the merits of the trial court’s determination that

terminating her parental rights was in each child’s best interests. According to

respondent, “Charles, Jimmy, and Donald had zero adoptive possibilities” due to their

“tremendous behavioral problems.” With no hope of adoption, she argues that the

trial court’s decision to terminate her parental rights amounts to a needless and

“arbitrary” separation of a mother from her children. See N.C.G.S. § 7B-100(4) (2019)

(articulating policy goal of “preventing the unnecessary or inappropriate separation

of juveniles from their parents”). Respondent notes that she attended all of her

scheduled visitations with her children. Moreover, she contends that “Donald and

Jimmy wanted to return to live with their mother.” Given the strength of the family

relationship, respondent submits that the trial court should have maintained the

existing arrangement that she had with her sons, which “was working.”

      Respondent’s characterization of the circumstances is inconsistent with both

the evidence from the termination hearing and the trial court’s uncontested findings

of fact. At the time of the termination hearing, Donald was eleven years old, Jimmy

was ten years old, and Charles was eight years old. Charles was in a potential


                                        -18-
                               IN RE J.S., C.S., D.R.S., D.S.

                                     Opinion of the Court



adoptive placement, while Donald and Jimmy were in therapeutic foster homes.

When asked at the termination hearing about the likelihood of Charles’s adoption if

respondent’s parental rights were terminated, the DSS adoption social worker

testified that adoption “is 100 percent likely.”

       The DSS adoption social worker acknowledged that Donald and Jimmy “had

some pretty significant behavioral problems” when the two children entered DSS

custody, but described both juveniles’ marked improvement in therapeutic foster

care. In responding to the query about Donald’s and Jimmy’s prospects for being

“levelled down” from therapeutic foster care, the DSS adoption social worker said, “I

think right now it’s just a matter of finding an appropriate possible adoptive home,

because their behaviors are so much better. I think that they could easily be levelled

down, but just again, need to be a home where they had plenty of the same structure

that they needed . . . .”3 She expressed a preference for placing Donald and Jimmy

together and confirmed that DSS planned to move them into an adoptive home “[o]nce

a placement is found.” Based on this testimony offered by the DSS adoption social

worker, respondent’s contention that Donald and Jimmy had only a “speculative and

remote” chance for adoption is unsupported by the record.4


       3 The guardian ad litem noted Donald’s need for “a consistent home with structure,
logical consequences, and either an only child or children who are of similar age” as well as
Jimmy’s need for “a structured and emotionally supportive environment” to address “his
attention seeking behaviors.”

       4For this reason, we are unpersuaded by respondent’s invocation of the Court of
Appeals’ decision reversing an order terminating parental rights in In re J.A.O., 166 N.C.

                                            -19-
                               IN RE J.S., C.S., D.R.S., D.S.

                                     Opinion of the Court



       Respondent also mischaracterizes the evidence concerning the bond between

her and her two sons. The trial court expressly found that none of respondent’s sons

had a bond with respondent. Respondent does not except to the trial court’s findings

of fact as to any of the children and is therefore bound by its determinations. In re

A.R.A., 373 N.C. at 195, 835 S.E.2d at 421.

       In our assessment of the record, we discern some evidence of a bond between

respondent and Jimmy and, to a lesser extent, between respondent and Donald. The

guardian ad litem described Donald as having “more of [a] bond with the

grandmother than [respondent]. His bond with [respondent] seems to be more

towards what [she] can get or do for him.” Moreover, as respondent relates, Jimmy

told the guardian ad litem that he “want[ed] to go back home and live with [his] mom



App. 222, 601 S.E.2d 226 (2004). The sixteen-year-old boy in In re J.A.O. had cycled through
nineteen different treatment centers due to his “verbally and physically aggressive and
threatening” behavior, and he had been diagnosed with “bipolar disorder, attention deficit
hyperactivity disorder, pervasive developmental disorder, borderline intellectual
functioning, non-insulin dependent diabetes mellitus, and hypertension.” Id. at 223, 228,
601 S.E.2d at 227, 230. Adoption was “highly unlikely,” and the guardian ad litem
recommended against terminating the respondent-mother’s parental rights. Id. at 224, 226,
601 S.E.2d at 228, 229. In light of the devotion shown to the child by his mother, and
“balancing the minimal possibilities of adoptive placement against the stabilizing influence,
and the sense of identity, that some continuing legal relationship with natural relatives may
ultimately bring,” the Court of Appeals held that the trial court abused its discretion in
terminating the mother’s parental rights. Id. at 228, 601 S.E.2d at 230 (quoting In re A.B.E.,
564 A.2d 751, 757 (D.C. 1989)).
        Here, the DSS adoption social worker expressed optimism about Donald and Jimmy’s
prospects for adoption. The guardian ad litem also recommended terminating respondent’s
parental rights so that Donald and Jimmy could “have a permanent, safe home.” The holding
of the Court of Appeals in In re J.A.O. is thus inapposite.




                                            -20-
                             IN RE J.S., C.S., D.R.S., D.S.

                                   Opinion of the Court



and uncle.” Donald also stated a desire “to go back home, with his mother or

grandmother.” However, the DSS adoption social worker who supervised the majority

of respondent’s visitations with the children testified that she “d[id not] see a bond”

between respondent and any of the children. As the finder of fact, the trial court was

entitled to credit this testimony of the DSS adoption social worker over any conflicting

evidence. In re D.L.W., 368 N.C. 835, 843, 788 S.E.2d 162, 167–68 (2016).

Additionally, in light of the trial court’s uncontested finding of fact that respondent

was incapable of raising her children, the fact that Donald and Jimmy may have

expressed a preference to return home is noteworthy but not determinative.

                                      Conclusion

      We affirm the adjudications in regard to all four children. Respondent has not

challenged the trial court’s disposition regarding Dora and based on the evidence in

the record and the trial court’s findings of fact, the trial court did not abuse its

discretion by deciding to terminate respondent’s parental rights to Donald, Jimmy,

and Charles. All three children had been in foster care for almost three years and had

no realistic prospect of being reunified with respondent. Charles was in an adoptive

placement, and DSS was hopeful of finding adoptive homes for Donald and Jimmy.

Cf. In re A.R.A., 373 N.C. at 200, 835 S.E.2d at 424 (“[T]he absence of an adoptive

placement for a juvenile at the time of the termination hearing is not a bar to

terminating parental rights.” (alteration in original) (quoting In re D.H., 232 N.C.

App. 217, 223, 753 S.E.2d 732, 736 (2014))). Contrary to respondent’s assertion,


                                          -21-
                            IN RE J.S., C.S., D.R.S., D.S.

                                 Opinion of the Court



leaving her sons in their current foster placements with periodic visitation by

respondent was not “working” as a “plan.” This arrangement was not only contrary

to the permanent plan established by the trial court, it also served to deny to the

juveniles the prospect of “a safe, permanent home within a reasonable amount of

time” as contemplated by the Juvenile Code. N.C.G.S. § 7B-100(5). Accordingly, we

affirm the termination orders.

      AFFIRMED.




                                        -22-